J-S29004-18



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: J.N.S. A/K/A        :      IN THE SUPERIOR COURT OF
J.S., A MINOR                           :           PENNSYLVANIA
                                        :
                                        :
APPEAL OF: M.L.J. A/K/S M.S.,           :
MOTHER                                  :
                                        :
                                        :
                                        :      No. 80 EDA 2018

                Appeal from the Decree November 29, 2017
           In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-AP-0000072-2017
                                    CP-51-DP-0001716-2015


BEFORE:    PANELLA, J., MURRAY, J., and STEVENS*, P.J.E.

MEMORANDUM BY PANELLA, J.                           FILED AUGUST 24, 2018

      Appellant, M.S. (“Mother”), appeals from the decree and order entered

November 29, 2017, involuntarily terminating her parental rights to J.S.

(born in July 2008) (“Child”) pursuant to § 2511 (a)(1), (2), (5), (8), and

(b) of the Adoption Act and changing Child’s permanency goal to adoption

under § 6351 of the Juvenile Act. We affirm.

      The trial court has set forth the factual background and procedural

history of this case in its opinion. See Trial Court Opinion, 2/15/18, at 2-14.

We adopt the trial court’s recitation for purposes of this appeal, and we set

forth herein only those facts, as found by the trial court, that are necessary

to understand our disposition of the appeal.




____________________________________
* Former Justice specially assigned to the Superior Court.
J-S29004-18



      On June 8, 2015, the Department of Human Services (“DHS”) received

a General Protective Services (“GPS”) report, stating that Mother was

mentally unstable and abusing drugs and alcohol. The report also alleged

that Mother had an informal custody agreement with a family friend, K.B.,

wherein K.B. would care for Child during the week while Mother attended

drug and alcohol treatment, and Mother would care for Child on weekends.

The report further alleged that Mother violated the informal custody

agreement by not returning Child to K.B. because she believed K.B.

physically abused Child.

      On June 9, 2015, DHS went to Maternal Grandfather’s house to

investigate the GPS report. DHS spoke with Child about the allegations that

K.B. abused her. Child admitted she lied, stating that K.B. did not abuse her,

but disciplined her by hitting her three times on the back of her hand with a

ruler for forging K.B.’s name on a school document.

      DHS then viewed a notarized document signed by Mother on July 31,

2014, awarding temporary custody of Child to K.B., so that K.B. could enroll

Child in school in Landsdowne, Pennsylvania. DHS learned that Child has

been residing with K.B. since about May 2014.

      DHS further learned that Mother attended substance abuse treatment

for approximately one week, but never completed the program. DHS noted

that Mother had also undergone two brain surgeries for traumatic brain

injuries caused by domestic violence with a paramour. DHS ultimately found


                                    -2-
J-S29004-18



K.B. to be an appropriate caregiver for Child and K.B.’s home to be suitable

for Child. On the same day, DHS implemented a Safety Plan, in which

Mother agreed to allow Child to remain in the home of K.B.

     On June 22, 2015, K.B. informed DHS that she did not feel she could

continue to care for Child and she wanted Child removed from her home

because Child pushed K.B.’s ten-month-old niece off the couch, head first.

On June 24, 2015, DHS obtained an Order of Protective Custody (“OPC”) and

placed Child in foster care through the Community Umbrella Agency (“CUA”)

Asociación de Puertorriqueños en March. At the shelter care hearing for Child

on June 26, 2015, the trial court lifted the OPC, temporarily committed Child

to DHS, and referred Mother to the Clinical Evaluation Unit (“CEU”) for a

forthwith drug screen, dual diagnosis assessment, and monitoring. On July

23, 2015, the trial court received a CEU Report, stating Mother did not

comply with the court order for a drug and alcohol assessment.

     At the adjudicatory hearing on July 24, 2015, the court adjudicated

Child dependent and fully committed Child to DHS. The court ordered legal

custody to remain with DHS and placement to continue in foster care. The

court further ordered Mother to attend supervised weekly visits at the

agency and to complete an assessment, monitoring and three random drug

screens at CEU.

     On October 12, 2015, DHS and CUA held a Single Case Plan (“SCP”)

meeting. Mother’s SCP objectives were: (1) to arrive at the agency at the


                                    -3-
J-S29004-18



scheduled date and times for visits with Child; (2) to make herself available

to attend all meetings as needed; (3) to go to CEU as requested to give

three random drug screens and attend all required appointments; (4) to

attend Achieving Reunification Center (“ARC”) classes and comply with all

tasks; and (5) to attend all of her appointments at WEDGE in compliance

with her treatment plan.

      Several permanency hearings were held between 2016 through 2017.

On November 9, 2017, DHS filed a petition to involuntarily terminate

Mother’s parental rights to Child, and to change Child’s permanency goal to

adoption. The trial court held a hearing on the petition on November 29,

2017. At the hearing, Child was represented by both a guardian ad litem and

a special child advocate. DHS presented the testimony of Mr. Kyrie

McChristian, CUA case manager. Mother, represented by counsel, did not

testify on her own behalf. On the same day, the trial court entered its decree

and order involuntarily terminating Mother’s parental rights to Child, and

changing Child’s permanency goal to adoption.

      On December 27, 2017, Mother timely filed a notice of appeal, along

with a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b). Mother raises the following issues for our

review.

      1. Did the trial court commit reversible error, when it
         involuntarily terminated Mother’s parental rights where such
         determination was not supported by clear and convincing


                                    -4-
J-S29004-18



            evidence under the Adoption Act, 23 Pa.C.S. § 2511(a)(1),
            (2), (5), and (8)?

      2. Did the trial court commit reversible error, when it
         involuntarily terminated Mother’s parental rights without
         giving primary consideration to the effect that the
         termination would have on the developmental, physical and
         emotional needs of Child as required by the Adoption Act, 23
         Pa.C.S. § 2511(b)?

      3. Did the trial court commit reversible error, when it terminated
         Mother’s parental rights and changed Child’s goal to adoption
         as substantial, sufficient, and credible evidence was
         presented at the time of trial, which would have
         substantiated denying the petition for goal change?

Mother’s Brief, at 4.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

            The standard of review in termination of parental rights
      cases requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by § 2511 of the Adoption

Act, which requires a bifurcated analysis.


                                      -5-
J-S29004-18



           Initially, the focus is on the conduct of the parent. The
     party seeking termination must prove by clear and convincing
     evidence that the parent’s conduct satisfies the statutory
     grounds for termination delineated in Section 2511(a). Only if
     the court determines that the parent’s conduct warrants
     termination of his or her parental rights does the court engage in
     the second part of the analysis pursuant to Section 2511(b):
     determination of the needs and welfare of the child under the
     standard of best interests of the child. One major aspect of the
     needs and welfare analysis concerns the nature and status of the
     emotional bond between parent and child, with close attention
     paid to the effect on the child of permanently severing any such
     bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of §

2511(a). See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc). We need only address subsection (a)(2).

     Section 2511(a)(2) provides, in relevant part, as follows:

      § 2511. Grounds for involuntary termination

     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                     ***
         (2) The repeated and continued incapacity, abuse,
         neglect or refusal of the parent has caused the child to be
         without essential parental care, control or subsistence
         necessary for his physical or mental well-being and the
         conditions and causes of the incapacity, abuse, neglect or
         refusal cannot or will not be remedied by the parent.


23 Pa.C.S.A. § 2511(a)(2).




                                    -6-
J-S29004-18



      Our Supreme Court set forth our inquiry under subsection (a)(2) as

follows.

            [Section] 2511(a)(2) provides statutory grounds for
      termination of parental rights where it is demonstrated by clear
      and convincing evidence that “[t]he repeated and continued
      incapacity, abuse, neglect or refusal of the parent has caused
      the child to be without essential parental care, control or
      subsistence necessary for his physical or mental well-being and
      the conditions and causes of the incapacity, abuse, neglect or
      refusal cannot or will not be remedied by the parent.” . . .

            This Court has addressed          incapacity   sufficient   for
      termination under § 2511(a)(2):

           A decision to terminate parental rights, never to be made
           lightly or without a sense of compassion for the parent,
           can seldom be more difficult than when termination is
           based upon parental incapacity. The legislature, however,
           in enacting the 1970 Adoption Act, concluded that a
           parent who is incapable of performing parental duties is
           just as parentally unfit as one who refuses to perform the
           duties.

In re Adoption of S.P., 47 A.3d 817, 827 (Pa. 2012) (citations omitted).

      “The grounds for termination due to parental incapacity that cannot be

remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa. Super. 2015)

(citation omitted).

      With respect to subsection (a)(2), the trial court found that Mother

failed to address the conditions which brought Child into placement. See

Trial Court Opinion, 2/15/18, at 21. The trial court relied on the credible

testimony of Mr. McChristian. See id. The trial court noted that Mother was

                                     -7-
J-S29004-18



referred and re-referred to various drug and alcohol treatment programs

throughout the history of this case; however, she did not successfully

complete the programs. See id., at 23. The trial court further found that

Mother was also inconsistent with visitation, which led to a suspension of her

visits with Child. See id. Additionally Mother did not comply with CEU for

drug testing. The trial court determined that Mother failed to perform her

parental duties in order to reunite with Child. See id. The trial court opined

that Mother will not be able to fulfill her parental responsibilities to Child in

the future. See id. Thus, the trial court concluded that DHS presented clear

and convincing evidence to terminate Mother’s rights pursuant to subsection

(a)(2).

      Mother, however, argues that the trial court erred in terminating her

parental rights under this subsection. Mother contends that she has

cooperated with DHS/CUA, and has substantially complied with her SCP

goals so that she could parent and reunite with Child. Mother maintains that

she has successfully completed housing, financial, and parenting classes

through ARC, and she has completed an inpatient drug and alcohol

rehabilitation program at Valley Forge Medical Center. Mother points out

that, at the time of the termination hearing, she was enrolled in a treatment

program through WEDGE. Mother claims that if she was given some

additional time, she would have completed her SCP goals to reunite with




                                      -8-
J-S29004-18



Child. Mother, thus, contends that termination of her parental rights under

subsection (a)(2) is against the weight of the evidence.

      After a thorough review of the record in this matter, we conclude that

the trial court did not abuse its discretion by involuntarily terminating

Mother’s parental rights to Child. During the termination hearing, Mr.

McChristian testified that he has been the CUA case manager since July 27,

2017, and has reviewed the full history of the case. See N.T., 11/29/17, at

8. Mr. McChristian stated that, prior to Child entering foster care, Mother

signed an informal custody agreement, entrusting Child into someone else’s

care due to her issues with drugs and alcohol. See id., at 8-9. Mr.

McChristian testified that Child has been in foster care since July 2015. See

id., at 11. Mr. McChristian testified that, at the time that he inherited the

case, Mother’s SCP objectives were: (1) to avail herself to CUA; (2) to

address drug and alcohol concerns by attending treatment program; (3) and

to undergo CEU screenings and assessments. See id., at 10. Mr. McChristian

informed the court that Mother has not been in compliance with her current

SCP objectives. See id., at 15.

      Mr. McChristian testified that, when the case was transferred to him,

he did not have Mother’s contact information and had to reach out to her

inpatient counselor, who was able to help him connect with Mother about her

SCP goals. See id., at 14. Mr. McChristian further testified that Mother was




                                    -9-
J-S29004-18



given his contact information about two months ago; however, Mother has

not tried to get in contact with him since then. See id., at 15.

      Mr. McChristian stated that Mother has not successfully completed any

sort of drug and alcohol treatment while Child has been in foster care. See

id. Mr. McChristian testified that Mother is currently at an inpatient drug and

alcohol treatment program at Valley Forge Medical Center. See id., at 12.

Mr. McChristian stated that Mother has not provided any documentation to

him regarding the program. See id. Mr. McChristian testified that Mother

failed to inform him that she was discharged from inpatient treatment in

October 2017 and that she was enrolled in another drug treatment program.

See id., at 28.

      Mr.   McChristian   acknowledged    that   Mother   attended   ARC   and

completed programs for housing, parenting, and financial counseling in

2016, prior to him receiving the case. See id., at 35. Mr. McChristian,

however, stated that Mother has not demonstrated that she has appropriate

and safe housing to reunify with Child. See id., at 37. Regarding visitation,

Mr. McChristian testified that the court ordered that Mother’s visitations

would be suspended if she missed three visits with Child in May 2016. See

id., at 12-13. Mother subsequently missed three visits and her visits were

officially suspended by the court. See id., at 13. Mr. McChristian testified

that he cannot recall the last time Mother saw Child. See id., at 12.




                                    - 10 -
J-S29004-18



      DHS presented a CEU Report dated November 28, 2017, which showed

Mother failed to attend both assessments scheduled on August 30, 2017,

and rescheduled on September 26, 2017. See id., at 15. It further showed

that Mother had a drug screen on August 9, 2017, the date of the last court

listing, in which she tested positive for alcohol. See id.

      Mother did not testify. Mother submitted a report that she was

admitted to Valley Forge Medical Center on September 14, 2017 and was

discharged in October 2017. See id., at 37. Mother further presented a

document showing she has been enrolled at WEDGE medical center since

October of 2017. See id.

      At the conclusion of the termination hearing, the trial court determined

that Child has been in foster care for twenty-eight months and Mother has

not become “one iota closer” to being a parent to Child than at the time

Child was brought into care. Id., at 51. The trial court noted that, prior to

Child being placed into foster care, Mother agreed to place Child into the

physical custody of a third party. See id., at 50-51. The trial court found

that Mother has failed to put herself in a position to parent Child, has not

parented Child for at least two years, and remains on the outskirts of the

Child’s life. See id., at 51. The trial court noted that Mother’s visits with

Child were inconsistent as there were more missed visits than there were

actual visits, which led to the suspension of her visits. See id. The trial court

opined that, although Mother has taken some steps to enter a drug and


                                     - 11 -
J-S29004-18



alcohol program here and there, and some belated attempts to enter some

mental health programs throughout the life of this case, whatever Mother

has done has been unsuccessful, as it has not led to any enhanced ability to

parent Child. See id., at 49. The trial court reasoned that throughout the

history of the case, Mother enters a drug and alcohol program, partially

completes a program, and/or drops out of others. See id. The trial court

opined that Mother’s unresolved issues with drugs and alcohol are further

evidenced by positive drug screens. See id. The trial court concluded, that

based on the evidence, there was sufficient evidence pursuant to subsection

(a)(2) that Mother has failed to remedy the issues which brought Child into

foster care. See id., at 51.

      We conclude that Mother’s arguments regarding subsection (a)(2)

essentially seek for this Court to make credibility and weight determinations

different from those of the trial court. The record clearly reveals that Mother

did not make diligent efforts towards the reasonably prompt assumption of

full parental responsibilities. The record demonstrates that Child has been in

foster placement since approximately June 2015, at which time Child was

one month shy of seven years old. By the time of the termination hearing,

Child had been in foster placement approximately two years and five

months. Child is now nine years old. The testimony presented at the

termination hearing establishes that Mother was aware of her SCP goals, but

failed to comply despite an ample amount of time given to do so.


                                    - 12 -
J-S29004-18



Accordingly, Mother did not engage in reasonable efforts to reunify with

Child.

         “[A] child’s life cannot be held in abeyance while a parent attempts to

attain the maturity necessary to assume parenting responsibilities. The court

cannot and will not subordinate indefinitely a child’s need for permanence

and stability to a parent’s claims of progress and hope for the future.” In re

Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super. 2006). Hence, the

record substantiates the conclusion that Mother’s repeated and continued

incapacity, neglect, or refusal has caused Child to be without essential

parental control or subsistence necessary for her physical and mental well-

being. Moreover, Mother cannot or will not remedy this situation. Thus, the

trial court did not abuse its discretion in terminating Mother’s parental rights

under subsection (a)(2).

         Next, we address § 2511(b).

         (b) Other considerations.--The court in terminating the rights
         of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare of the
         child. The rights of a parent shall not be terminated solely on the
         basis of environmental factors such as inadequate housing,
         furnishings, income, clothing and medical care if found to be
         beyond the control of the parent. With respect to any petition
         filed pursuant to subsection (a)(1), (6) or (8), the court shall not
         consider any efforts by the parent to remedy the conditions
         described therein which are first initiated subsequent to the
         giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(b).




                                        - 13 -
J-S29004-18



      The focus in terminating parental rights under subsection (a) is on the

parent, but it is on the child pursuant to subsection (b). See In re

Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super 2008) (en banc). In

reviewing the evidence in support of termination under section 2511(b), our

Supreme Court has stated as follows.

             [I]f the grounds for termination under subsection (a) are
      met, a court “shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child.” 23 Pa.C.S. § 2511(b). The emotional needs and welfare of
      the child have been properly interpreted to include intangibles
      such as love, comfort, security, and stability. … [T]he
      determination of the child’s “needs and welfare” requires
      consideration of the emotional bonds between the parent and
      child. The “utmost attention” should be paid to discerning the
      effect on the child of permanently severing the parental bond.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (some internal citations and

quotation marks omitted; brackets added and deleted).

      When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well. Additionally, section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal

citations omitted).

      Here, the trial court concluded that DHS presented clear and

convincing evidence that termination of Mother’s parental rights was in the

best interest of Child. See Trial Court Opinion, 2/15/18, at 24. The trial

court found that Mother failed to parent Child even before Child was placed

into foster care by DHS, as she allowed others to care for Child, and would

                                   - 14 -
J-S29004-18



abandon Child for periods of time. See id., at 25. The trial court opined that

Child’s relationship with Mother has not progressed, as Mother has not

served as a parental figure since her removal. See id. The trial court heard

reliable bonding testimony from Mr. McChristian, who opined that Child was

not bonded to Mother, and referred to Foster Mother as “Mom.” Id. The trial

court noted that Foster Mother provides Child with safety, comfort and

meets all of her daily needs. See id.The trial court concluded that Child

would not suffer irreparable harm if Mother’s rights were terminated as

termination meets the developmental, physical and emotional needs and

welfare of Child. See id.

      Mother, however, contends that DHS did not satisfy the requirements

of subsection (b) by proving beyond clear and convincing evidence that

termination of Mother’s parental rights is in the best interest of Child.

Mother argues that Mr. McChristian testified that Child stated she misses

Mother and wishes to see her. Mother claims that she and Child share a

beneficial bond that should not be destroyed though termination of her

parental rights. Mother asserts that there was no testimony or evidence

presented to show that Child would not suffer irreparable harm if the bond

Child shares with Mother was severed. Mother argues that DHS failed to

establish that Child would not suffer irreparable harm if Mother’s parental

rights were terminated.




                                    - 15 -
J-S29004-18



      Mr. McChristian stated that Child initially told him that she misses

Mother and wants to see her. See N.T., 11/29/17, at 16. Mr. McChristian

informed the court that Child has not seen Mother for about a year. See id.,

at 25. Mr. McChristian stated that lately Child has not mentioned Mother,

and when Mother cancelled her visits with Child, Child was not upset and

displayed no behavior issues. See id., at 24. Mr. McChristian opined that

Child would not suffer irreparable harm if Mother’s parental rights were

terminated. See id.

      Mr. McChristian testified that Child has been with Foster Mother at her

current foster placement since April 2017, which is a pre-adoptive home.

See id., at 21-22. Mr. McChristian stated that he observed the interactions

between Child and Foster Mother. See id., at 21. Mr. McChristian testified

that Child calls Foster Mother, “Mom.” Id. Mr. McChristian stated that Child

runs up to Foster Mother and sits on her lap when they talk. See id., at 22.

Mr. McChristian testified that Foster Mother meets Child’s needs and Child

turns to Foster Mother to have her needs met. See id.

      Mr. McChristian also testified that Child has a loving relationship with

Foster Mother. See id., at 29. Mr. McChristian stated that Child is definitely

bonded with Foster Mother. See id., at 22. Mr. McChristian stated that he

spoke to Child about the process of being adopted by Foster Mother. See

id., at 30. Mr. McChristian informed the court that Child would like to stay

with Foster Mother. See id. Mr. McChristian testified that it is in Child’s best


                                     - 16 -
J-S29004-18



interest to be adopted by Foster Mother where she has stability and her

educational, developmental and medical needs are being met. See id., at

23.

      Mother did not testify at the hearing. At the conclusion of termination

hearing, the trial court noted that Child has found a family that is willing to

provide all the love and care that Mother has decided not to provide. See

id., at 51. The trial court found that Child’s life cannot be put on hold until

Mother remedies her drug and alcohol issues and Mother decides to be a

parent. See id., at 52. The trial court determined that it is unlikely that

Mother will decide to step up and place herself in a position to parent Child

in the near future. See id., at 51. The trial court opined that Child’s future is

with her new pre-adoptive family. See id., at 53. The trial court concluded

that it is in the best interest of Child to be adopted by Foster Mother

pursuant to subsection (b). See id., at 51-52.

      Based on the foregoing testimonial evidence and the totality of the

record evidence, we discern no abuse of discretion or legal error by the trial

court in concluding that termination of Mother’s parental rights would best

serve Child’s needs and welfare. The trial court thoroughly considered Child’s

bond with Mother, and the effect of severing that bond. The trial court

properly relied on Mr. McChristian’s testimony, and determined that there is

no bond or substantial relationship between Child and Mother that, if

severed, would cause a detrimental effect on Child. The evidence also


                                     - 17 -
J-S29004-18



establishes that Child receives consistency and permanency by having her

emotional and developmental needs met by Foster Mother. As such, the trial

court correctly prioritized Child’s emotional well-being and need for safety,

permanency and stability over Mother’s wishes.

      While Mother may profess to love Child, a parent’s own feelings of love

and affection for a child, alone, will not preclude termination of parental

rights. See In re Z.P., 994 A.2d at 1121. A child’s life “simply cannot be put

on hold in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.” In re Z.S.W., 946 A.2d at 726, 732 (Pa. Super

2008) (citations omitted). Rather, “a parent’s basic constitutional right to the

custody and rearing of his … child is converted, upon the failure to fulfill his

or her parental duties, to the child’s right to have proper parenting and

fulfillment   of   his   or   her   potential     in   a   permanent,   healthy,   safe

environment.” In re Z.P., 994 A.2d at at 1120 (citation omitted).

      Thus, the failure to terminate Mother’s parental rights would condemn

Child to a life in foster care with no possibility of obtaining a permanent and

stable home. As there is competent evidence in the record that supports the

trial court’s findings and credibility determinations, we find no abuse of the

trial court’s discretion in terminating Mother’s parental rights to Child under

subsection (b).

      Next, we consider Mother’s third issue, in which she contends that the

trial court erred in changing Child’s permanency goal from reunification to


                                         - 18 -
J-S29004-18



adoption as it is not in the best interest of Child when she and Child share a

beneficial bond that should not be destroyed. Mother points out that Mr.

McChristian testified that she stated she misses Mother and wishes to see

her.

       Our standard of review in a dependency case is as follows:

       [T]he standard of review in dependency cases requires an
       appellate court to accept findings of fact and credibility
       determinations of the trial court if they are supported by the
       record, but does not require the appellate court to accept the
       lower court’s inferences or conclusions of law. We review for
       abuse of discretion….

In re L.Z., 111 A.3d 1164, 1174 (Pa. 2015) (internal citation and quotation

marks omitted).

       Regarding the disposition of a dependent child, § 6351(e), (f), (f.1),

and (g) of the Juvenile Act provide the trial court with the criteria for its

permanency plan for the subject child. Pursuant to those subsections, the

trial court is to determine the disposition that is best suited to the safety,

protection and physical, mental and moral welfare of the child.

       When considering a petition for goal change for a dependent child, the

trial court considers:

       the continuing necessity for and appropriateness of the
       placement; the extent of compliance with the service plan
       developed for the child; the extent of progress made towards
       alleviating the circumstances which necessitated the original
       placement; the appropriateness and feasibility of the current
       placement goal for the child; and, a likely date by which the goal
       for the child might be achieved.



                                     - 19 -
J-S29004-18



In re A.K., 936 A.2d 528, 533 (Pa. Super. 2007) (citing 42 Pa.C.S.A. §

6351(f)).

     Additionally, the law requires the trial court to make a determination

regarding the child’s placement goal:

     (f.1)     Additional    determination.—Based         upon    the
     determinations made under subsection (f) and all relevant
     evidence presented at the hearing, the court shall determine one
     of the following:

                                      ***

            (2) If and when the child will be placed for adoption, and
            the county agency will file for termination of parental
            rights in cases where return to the child’s parent,
            guardian or custodian is not best suited to the safety,
            protection and physical, mental and moral welfare of the
            child.

                                      ***

42 Pa.C.S.A. § 6351(f.1).

     On the issue of a placement goal change, this Court has stated:

     When a child is adjudicated dependent, the child’s proper
     placement turns on what is in the child’s best interest, not on
     what the parent wants or which goals the parent has achieved.
     Moreover, although preserving the unity of the family is a
     purpose of [the Juvenile Act], another purpose is to “provide for
     the care, protection, safety, and wholesome mental and physical
     development of children coming within the provisions of this
     chapter.” 42 Pa.C.S. § 6301(b)(1.1). Indeed, the relationship of
     parent and child is a status and not a property right, and one in
     which the state has an interest to protect the best interest of the
     child.

In re K.C., 903 A.2d 12, 14-15 (Pa. Super. 2006) (some internal citations,

brackets, and quotation marks omitted).



                                      - 20 -
J-S29004-18



      With regard to the goal change, the trial court found that competent

and persuasive evidence was presented by DHS that reasonable efforts were

made to give Mother the opportunity and means for reunification with Child.

See Trial Court Opinion, 2/15/18, at 26. The trial court determined that

Mother failed to use the referrals and resources provided by DHS. See id.

The trial court specifically found that Mother failed to appear at CEU for drug

testing, and failed to appear for supervised visits with Child, which led to her

visitations being suspended. See id. The trial court opined that the record

clearly and convincingly demonstrates that reunification was not feasible and

that adoption was inevitable. See id., at 27. The trial court, thus, concluded

that there was sufficient competent evidence in the record to change the

permanency goal from reunification to adoption. See id.

      After our careful review of the record, we have determined that the

findings of fact and credibility determinations of the trial court are supported

by competent evidence in the record. We, therefore, affirm the trial court’s

decree terminating Mother’s parental rights to Child, and its order changing

the Child’s permanency goal to adoption.

      Decree and order affirmed.




                                     - 21 -
J-S29004-18



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/24/18




                          - 22 -